DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE filed on April 28, 2022 in which claims 21-40 are presented for examination.

Allowable Subject Matter
Claims 21-40 now renumbered 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present disclosure is directed to managing components of a content delivery network (“CDN”) configured to respond to resource requests from a client device. The closest prior art of record, Hayashi US Patent no. 9,092,141 and Adrangi US Publication No.2002/0087797 disclose similar methodologies. However, the closest prior art of record failed to show “memory management system comprising: a tier of data storage locations; and a request management unit comprising a physical processor, the request management unit configured to: determine a request measure associated with a requested target resource; for retrieval of the requested target resource, initially select a data storage location from the tier other than a lowest or a highest data storage location in the tier based at least partly on the request measure associated with the requested target resource; and retrieve the requested target resource from the data storage location”. These claimed features being present in the independent claims 21, 26, 36 and in conjunction with all the other claimed limitations render claims 21, 26 and 36 allowable over the prior art of record.

As per claims 22-25, 27-35 and 37-40, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 21, 26 and 36. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 19, 2022